              Case 1:20-cv-00565-SKO Document 21 Filed 08/10/21 Page 1 of 3



 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 4   Fresno, CA 93721
 5   Telephone: 559-412-5390
     Fax: 866-282-6709
 6
     info@jonathanpena.com
 7   Attorney for Plaintiff
 8
                             UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10
11
     ERIC WILLIAM CARVER,                             )   Case No. 1:20-CV-00565-SKO
12                                                    )
              Plaintiff,                              )   STIPULATION AND ORDER FOR
13        v.                                          )   EXTENSION OF TIME
                                                      )
14                                                    )   (Doc. 20)
     KILOLO KIJAKAZI1,                                )
15   Acting Commissioner of Social                    )
                                                      )
16
     Security,                                        )
                                                      )
17                                                    )
                    Defendant.                        )
18                                                    )
                                                      )
19                                                    )
20
21          IT IS HEREBY STIPULATED, by and between the parties through their
22   respective counsel of record, with the Court’s approval, that Plaintiff shall have a
23   4-day extension of time, from August 9, 2021 to August 13, 2021, for Plaintiff to
24   serve on defendant with PLAINTIFF’S OPENING BRIEF . All other dates in the
25   Court’s Scheduling Order shall be extended accordingly.
26
     1
27     Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
     to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for Andrew
28   Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
     of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).


                                                  1
               Case 1:20-cv-00565-SKO Document 21 Filed 08/10/21 Page 2 of 3



 1            This is Plaintiff’s second request for an extension of time. Plaintiff
 2   respectfully states that the requested extension is necessary due several merit briefs
 3   being due on the same week. Counsel has due on other cases a Motion for
 4   Summary Judgement, an Opening Brief, and Plaintiff’s Portion of Joint
 5   Submission due. Counsel requires additional time to brief the issues thoroughly
 6   for the Court’s consideration. Defendant does not oppose the requested extension.
 7   Counsel apologizes to the Defendant and Court for any inconvenience this may
 8   cause.
 9
10                                      Respectfully submitted,
11   Dated: August 9, 2021              PENA & BROMBERG, ATTORNEYS AT LAW
12
13
                                     By: /s/ Jonathan Omar Pena
14                                     JONATHAN OMAR PENA
15
                                       Attorneys for Plaintiff

16
17
     Dated: August 9, 2021              PHILLIP A. TALBERT
18                                      Acting United States Attorney
19                                      DEBORAH LEE STACHEL
                                        Regional Chief Counsel, Region IX
20
                                        Social Security Administration
21
22
                                     By: */s/ Marcelo N. Illarmo
23                                     Marcelo N. Illarmo
24                                     Special Assistant United States Attorney
                                       Attorneys for Defendant
25
                                       (*As authorized by email on August 9, 2021)
26
27
28



                                              2
               Case 1:20-cv-00565-SKO Document 21 Filed 08/10/21 Page 3 of 3



 1                                      ORDER
 2            The Court is in receipt of Plaintiff’s “Stipulation for Extension of Time.”
 3   (Doc. 20.) Pursuant to the parties’ first “Stipulation for Extension of Time” (Doc.
 4   19), Plaintiff’s Opening Brief was due on August 9, 2021, the same day on which
 5   Plaintiff filed the present second request for extension.
 6            Requests for extension are governed by Rule 144 of the Local Rules of the
 7   United States District Court, Eastern District of California (“Local Rules”). Local
 8   Rule 144(d) explains that “[r]equests for Court-approved extensions brought on the
 9   required filing date for the pleading or other document are looked upon with
10   disfavor.” The parties are hereby ADMONISHED that any future requests for
11   extensions of time shall be brought in advance of the required filing date and be
12   supported by good cause under Fed. R. Civ. P. 16(b)(4). However, given counsel’s
13   representations that he has several merits briefs due this week (see Doc. 20 at 1), and
14   the fact that Defendant consents to the request, the Court GRANTS the request for
15   an extension.
16            Accordingly, IT IS HEREBY ORDERED that Plaintiff shall have an
17   extension, up to and including August 13, 2021, to file his opening brief. All other
18   dates in the Scheduling Order (Doc. 16) shall be extended accordingly.
19
20   IT IS SO ORDERED.

21   Dated:     August 10, 2021                         /s/ Sheila K. Oberto            .
22                                               UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28



                                            3
